Exhibit 10.1
EXECUTION COPY
AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of March 30,
2011, is by and among Northrop Grumman Corporation, a Delaware corporation
(“NGC”), New P, Inc., a Delaware corporation and a direct, wholly owned
subsidiary of NGC (“New NGC”), and Titan Merger Sub Inc., a Delaware corporation
and an indirect, wholly owned subsidiary of New NGC (“Merger Sub”).
RECITALS
     A. The Boards of Directors of NGC and Merger Sub deem it advisable and in
the best interests of NGC and Merger Sub, respectively, that Merger Sub merge
with and into NGC, in accordance with Section 251(g) of the Delaware General
Corporation Law (the “DGCL”) and upon the terms and subject to the conditions of
this Agreement (the “Merger”), and have approved and adopted this Agreement.
     B. The Restated Certificate of Incorporation and the Bylaws of New NGC
immediately following the Effective Time (as defined below) will contain
provisions identical to the Restated Certificate of Incorporation and the Bylaws
of NGC immediately prior to the Effective Time (other than with respect to
matters excepted by Section 251(g) of the DGCL).
     C. The Restated Certificate of Incorporation and the Bylaws of the
Surviving Corporation (as defined below) immediately following the Effective
Time will contain provisions identical to the Restated Certificate of
Incorporation and the Bylaws of NGC immediately prior to the Effective Time
(other than with respect to matters excepted by Section 251(g) of the DGCL).
     D. The directors and officers of Merger Sub immediately prior to the Merger
will be the directors and officers of the Surviving Corporation as of the
Effective Time.
     E. The directors and officers of NGC immediately prior to the Merger will
be the directors and officers of New NGC as of the Effective Time.
     F. The Board of Directors of NGC has received evidence in form and
substance reasonably satisfactory to it indicating that (i) the Merger qualifies
as a tax-free reorganization under Section 368(a) of the Internal Revenue Code
of 1986, as amended (the “Code”) and as a tax-free exchange under section 351(a)
of the Code, and the rules and regulations promulgated under such sections and
related provisions of the Code and (ii) that the holders of NGC common stock
will not recognize gain or loss for United States federal income tax purposes as
a result of the Merger.
AGREEMENT
     In consideration of the foregoing and the mutual covenants and agreements
herein contained, and intending to be legally bound hereby, the parties agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. The Merger. Upon the terms and subject to the conditions set forth in
this Agreement, and in accordance with the provisions of Section 251(g) of the
DGCL, Merger Sub shall be merged with and into NGC and NGC shall be the entity
surviving the Merger (in this capacity, the “Surviving Corporation”). Merger Sub
and NGC are the only constituent entities to the Merger.
     2. Filing Time; Effective Time. At such time as mutually agreed upon by the
parties hereto, NGC shall cause a properly executed certificate of merger
conforming to the requirements of the DGCL to be filed with the Secretary of
State of the State of Delaware. The Merger shall become effective at the time
specified in the aforementioned certificate of merger or, if no such time is
specified, upon such filing (the “Effective Time”).
     3. Effects of the Merger. At the Effective Time (a) Merger Sub shall be
merged with and into NGC and the separate existence of Merger Sub shall cease
and (b) the Merger shall have the effects provided for herein and in the DGCL
(including, without limitation, Section 251(g) and Section 259).
     4. Certificate of Incorporation and Bylaws.
          (a) Surviving Corporation.
               (i) The Restated Certificate of Incorporation of NGC as in effect
immediately prior to the Effective Time shall be the certificate of
incorporation of the Surviving Corporation, except for the following amendments
thereto:
          Article FIRST shall be amended to read in its entirety as follows:
               FIRST: The name of the corporation is Titan II Inc. (the
“Corporation”).
          The first sentence of Article FOURTH shall be amended to read in its
entirety as follows:
FOURTH: 1. The total number of shares of stock which the Corporation shall have
authority to issue is Two Hundred (200), consisting of One Hundred (100) shares
of Common Stock, par value One Dollar ($1.00) per share (the “Common Stock”),
and One Hundred (100) shares of Preferred Stock, par value One Dollar ($1.00)
per share (the “Preferred Stock”).
          A new article SIXTEENTH shall be added, reading as follows:
SIXTEENTH: Any act or transaction by or involving the Corporation, other than
the election or removal of directors of the Corporation, that requires for its
adoption under the General Corporation Law of the State of Delaware or this
Restated Certificate of Incorporation the approval of the stockholders of the
Corporation shall, pursuant to Section 251(g)(7)(i) of the General

2



--------------------------------------------------------------------------------



 



Corporation Law of the State of Delaware, require, in addition, the approval of
the stockholders of Northrop Grumman Corporation (or any successor by merger),
by the same vote as is required by the General Corporation Law of the State of
Delaware and/or by this Restated Certificate of Incorporation.
               (ii) The Bylaws of Merger Sub in effect at the Effective Time
shall be the bylaws of the Surviving Corporation until amended in accordance
with applicable law, the certificate of incorporation of the Surviving
Corporation and such bylaws.
          (b) New NGC.
               (i) In accordance with Section 251(g) of the DGCL, New NGC agrees
to file (and NGC as the sole stockholder of New NGC agrees to approve the filing
of) a Restated Certificate of Incorporation of New NGC with the Secretary of
State of the State of Delaware prior to the Effective Time (without, for the
avoidance of doubt, giving effect to any of the amendments contemplated by
Section 4(a) of this Agreement) containing provisions identical to those in the
Restated Certificate of Incorporation of NGC in effect immediately prior to the
Effective Time, except as otherwise permitted by Section 251(g) of the DGCL.
               (ii) New NGC agrees to adopt Bylaws effective prior to the
Effective Time containing provisions identical to those in the Bylaws of NGC in
effect immediately prior to the Effective Time.
     5. Directors and Officers.
          (a) Surviving Corporation. The directors and officers of Merger Sub
immediately prior to the Effective Time shall be the directors and officers of
the Surviving Corporation, each to hold office in accordance with the
certificate of incorporation and bylaws of the Surviving Corporation until their
respective successors are duly elected or appointed and qualified or until their
earlier death, resignation or removal.
          (b) New NGC. The directors and officers of NGC immediately prior to
the Effective Time shall be the directors and officers of New NGC immediately
after the Effective Time, each to hold office in accordance with the Restated
Certificate of Incorporation and Bylaws of New NGC until their respective
successors are duly elected or appointed and qualified or until their earlier
death, resignation or removal.
     6. Conversion of Stock. At the Effective Time, by virtue of the Merger and
without any further action on the part of NGC, New NGC, Merger Sub or any holder
of any shares of NGC Common Stock (as defined below) or any shares of capital
stock of Merger Sub:

3



--------------------------------------------------------------------------------



 



          (a) each share (or fraction of a share, as applicable) of common
stock, par value $1.00 per share, of NGC (the “NGC Common Stock”) outstanding
immediately prior to the Effective Time (other than any shares of NGC Common
Stock described in Section 6(b)) shall be converted into one (or equal fraction
of one, as applicable) fully paid and nonassessable share of common stock, par
value $1.00 per share, of New NGC (the “New NGC Common Stock”) having the same
designations, rights, powers and preferences, and the qualifications,
limitations and restrictions thereof, as the share (or fraction of a share) of
NGC Common Stock being converted in the Merger;
          (b) each share of NGC Common Stock that is held in the treasury of NGC
or owned by NGC immediately prior to the Effective Time shall automatically be
cancelled and retired and shall cease to exist, and no cash or other
consideration shall be delivered or deliverable in exchange therefor; and
          (c) each share of common stock, par value $1.00 per share, of Merger
Sub issued and outstanding immediately prior to the Effective Time shall be
converted into one fully paid share of common stock, par value $1.00 per share,
of the Surviving Corporation.
     7. Stock Options and Other Equity Awards.
          (a) Each issued and outstanding option to purchase NGC Common Stock
(whether vested or unvested) shall automatically be deemed converted into an
option to purchase an equivalent number of shares of New NGC Common Stock, on
the same terms and subject to the same conditions as applied to the option to
purchase NGC Common Stock being so converted.
          (b) All other outstanding equity-related awards with respect to NGC
Common Stock, whether vested or unvested (including, without limitation
restricted stock rights, restricted performance stock rights and cash
performance units), shall automatically be deemed converted into equivalent
awards with respect to an equivalent number of shares of New NGC Common Stock,
on the same terms and subject to the same vesting and other conditions as
applied to the awards with respect to NGC Common Stock being so converted.
     8. No Surrender of Certificates; Stock Transfer Books. At the Effective
Time, the designations, rights, powers and preferences, and qualifications,
limitations and restrictions thereof, of the capital stock of New NGC will, in
each case, be identical with the capital stock of NGC immediately prior to the
Effective Time. Accordingly, until thereafter surrendered for transfer or
exchange in the ordinary course, each outstanding certificate that, immediately
prior to the Effective Time, evidenced NGC Common Stock shall, from the
Effective Time, be deemed and treated for all corporate purposes to evidence the
ownership of the same number of shares of New NGC Common Stock.
     9. Plan of Reorganization. This Agreement is intended to constitute a “plan
of reorganization” within the meaning of Treasury Regulation Section 1.368-2(g).
Each party hereto shall use its commercially reasonable efforts to cause the
Merger to qualify, and will

4



--------------------------------------------------------------------------------



 



not knowingly take any actions or cause any actions to be taken which could
reasonably be expected to prevent the Merger from qualifying, as a
reorganization within the meaning of Section 368(a) of the Code.
     10. Section 351. The Merger will constitute a transaction as to which the
rights of the holders of the NGC Common Stock have been previously defined, and
in which such holders will exchange such stock for all the New NGC Common Stock
(constituting all the issued and outstanding stock of New NGC and “control” of
New NGC within the meaning of Section 368(c) of the Code), subject to Section
351(a) and related provisions of the Code.
     11. Termination. This Agreement may be terminated and the Merger abandoned
at any time prior to the Effective Time (whether before or after the approval of
the stockholder of Merger Sub entitled to vote thereon) only upon the mutual
written consent of each of the boards of directors of the parties hereto.
     12. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.
     13. Severability of Provisions. Each provision of this Agreement shall be
considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement that are valid,
enforceable and legal.
     14. Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof.
     15. Governing Law. This Agreement shall be governed by, and construed
under, the laws of the State of Delaware (without regard to conflict of laws
principles), all rights and remedies being governed by said laws.
     16. Amendments. This Agreement may be amended at any time prior to the
Effective Time by the parties hereto, whether before or after the approval of
the stockholder of Merger Sub entitled to vote thereon; provided that after such
stockholder approval has been obtained no amendment shall be made that by law
requires the further approval or authorization of the stockholder of Merger Sub
without such further approval or authorization.
     17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement, and
all of which together shall constitute one and the same instrument.
[The remainder of this page is intentionally left blank.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby,
have duly executed this Agreement as of the date first written above.

            NORTHROP GRUMMAN CORPORATION

      By:   /s/ Mark Rabinowitz       Name:   Mark Rabinowitz        Title:  
Corporate Vice President & Treasurer 

      NEW P, INC.

      By:   /s/ Mark Rabinowitz       Name:   Mark Rabinowitz        Title:  
President & Treasurer 

      TITAN MERGER SUB INC.

      By:   /s/ Malcolm S. Swift        Name:   Malcolm S. Swift        Title:  
Secretary     

[Signature page to Agreement and Plan of Merger]

